—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered July 8, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s homicidal *359intent could be reasonably inferred from his conduct and the surrounding circumstances (see, People v Bracey, 41 NY2d 296), including defendant’s infliction of a stab wound to the victim’s back in the vicinity of vital organs (see, People v Suero, 235 AD2d 357, lv denied 89 NY2d 1101; People v Jamison, 173 AD2d 341, lv denied 78 NY2d 955), and his actions before and after the incident. We perceive no basis for a reduction of sentence. Concur — Tom, J.P., Andrias, Saxe, Wallach and Rubin, JJ.